The evidence shows that the defendant had placed in the center of the pier a large red light which was burning at the time of the accident. It was visible for over 1,000 feet as one approached from the south; the road being practically straight, there being no obstructions, and the weather being clear at the time of the accident.
The driver of the truck and the other occupants thereof admit that they never saw either the red light or the pier, and that the truck struck both of them without the driver ever attempting to apply the brakes. While they testified that they were looking forward, it is self-evident that, if they had paid the slightest attention as to where they were driving, they would have seen the red light and discovered the pier. It is clear that they not only ignored the obvious red light, but also the pier which became visible for some distance because of the illumination from the truck's headlights.
A red light is the standard signal of danger. To the ordinary prudent driver it means that there is some hazard which requires him to take precaution and place his car under control. To say that the red light on the pier was an inadequate warning of this obstruction in the road would be equivalent to saying that the rear of every automobile that travels and parks on the public highways is *Page 383 
insufficiently lighted to warn those approaching from the rear of its presence.
I do not regard the pier in the center of the road as a trap or extraordinary hazard which would tend to confuse an ordinary careful and prudent driver, because, in addition to the red light located in the middle of it, there was sufficient room for an automobile to pass on either side of the pier.
I concur in the view that the plaintiffs are not entitled to recover because, conceding arguendo that defendant was guilty of negligence in placing the pier in the middle of the road, it is my opinion that the obstruction was properly and adequately lighted, and therefore the proximate cause of the accident was the negligence and carelessness of the driver of the truck in failing to keep a proper and effective lookout.